[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PREJUDGMENT REMEDY APPLICATION
Although the plaintiff holds mortgages on six lots owned by the defendants in Vermont, it has elected to sue on the mortgage notes in Connecticut. The parties were in dispute as to whether any attachment was necessary and, if so, the amount of such attachment. Plaintiff had sought an attachment of $300,000.00. The court, after hearing, based upon its view of the evidence, believes that under a probable cause standard the plaintiff is entitled to an attachment of the real estate of the defendant Gary E. St. Pierre and Susan A. St. Pierre, but only in the amount of $40,000.00.
The court has made allowance for the fact that each of the six separate notes being sued upon is already secured by a Vermont first mortgage lien, which gives the plaintiff security for its debt to the value of those mortgaged parcels.
The initial application sought attachment of four separate pieces of Connecticut property owned by the defendants. There was no evidence produced at the hearing about the equity the defendants may have in the four Connecticut properties sought to be attached. Therefore the court will order the attachment of all the defendants' said real estate. This action is taken with the proviso that they may make further petition to the court for discharge from the attachment lien of such pieces or parcels of land which reasonably exceed the $40,000.00 in equity ordered attached more of the defendants' real estate than is necessary to provide security for the unpaid debt due to plaintiff.
FLYNN, JUDGE